Opinion filed January 20, 2022




                                              In The

           Eleventh Court of Appeals
                                        ____________

                                    No. 11-22-00013-CR
                                        ____________

                      EX PARTE JEREMIAH DUNNIGAN


                           Original Habeas Corpus Proceeding


                         MEMORANDUM OPINION
       Jeremiah Dunnigan has filed in this court a pro se application for writ of
habeas corpus related to a cause pending in the 106th District Court of Gaines
County: Cause No. 21-5683.1 Dunnigan asserts that his constitutional rights are
being violated and that he is being illegally restrained, and he asks this court for
habeas relief. We dismiss this proceeding.



       1
         In correspondence attached to his application, Dunnigan stated that he previously sent the
application to the Gaines County District Clerk but that she returned it to Dunnigan. When a person who
is confined after indictment on a felony charge wishes to seek relief by way of habeas corpus, “he may
apply to the judge of the court in which he is indicted.” TEX. CODE CRIM. PROC. ANN. art. 11.08 (West
2015). Because Dunnigan has already attempted to file his application with the district clerk, we are
forwarding his application to the district clerk with instructions that it be filed there.
      This court has no jurisdiction over Dunnigan’s original application for writ of
habeas corpus. This court’s authority to exercise original jurisdiction is limited. See
TEX. CONST. art. V, §§ 5, 6 (providing that the Court of Criminal Appeals has the
power to issue writs of habeas corpus and that intermediate courts of appeals only
have original jurisdiction as prescribed by law); TEX. GOV’T CODE ANN. § 22.221
(West Supp. 2021) (limited writ powers granted to the courts of appeals).
Furthermore, an intermediate appellate court “does not possess original habeas
corpus jurisdiction of a bail issue” in a criminal case. Ortiz v. State, 299 S.W.3d
930, 932 (Tex. App.—Amarillo 2009, no pet.); see Ex parte Enriquez, 2 S.W.3d 362,
363 (Tex. App.—Waco 1999, orig. proceeding); Denby v. State, 627 S.W.2d 435
(Tex. App.—Houston [1st Dist.] 1981, orig. proceeding); see also TEX. CODE CRIM.
PROC. ANN. art. 11.05 (West 2015) (providing that district courts, county courts, and
the Court of Criminal Appeals have power to issue writs of habeas corpus).
      Because we lack jurisdiction over Dunnigan’s application for writ of habeas
corpus, we dismiss this proceeding for want of jurisdiction.


                                               PER CURIAM


January 20, 2022
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Bailey, C.J.,
Trotter, J., and Williams, J.




                                          2